DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 21, 2021. Claims 1, 8, 11, 17-18, and 20 are amended. 
The applicant contends that the cited prior art does not address the new material presently recited by independent claims 1, 11, and 18. The claims now require a groove “extending into the top or the bottom” of the load lock body portion; conversely, Anwar’s groove (224) is embedded within the load lock body. Further, modifying the reference so as to shift the groove to the top or bottom of the body would demand substantial reconstruction of the spacers (316) and gaskets (386) (p. 7). 
In response, the examiner disagrees. As an initial matter, the syntax of the instant amendments insufficiently captures the spirit of Applicant’s design. Claim 1 reads, “a first surface corresponding to a top of the body portion.” What is the nature of this “correspondence”? Does the first surface constitute the top surface of the body portion or does it not? Formally, then, the “first surface” need not be the uppermost surface of the body portion, it must merely relate to the “top” part in some way, e.g., physical connectivity. Secondly, does the “top of the body portion” refer to the uppermost surface of the body portion or a general region that is, roughly speaking, positioned in the upper strata of the body portion? The examiner prescribes explicitly codifying a top surface/bottom surface, as opposed to a “first surface” that nebulously “corresponds” to a “top,” which in turn may just designate a general region of the body portion.
Regarding the prior art, Applicant’s arguments pertaining to Anwar remain germane. So to address them: If Anwar’s body portion were refashioned so that the groove (224) occupied its upper surface, the groove’s linear path need not intersect with the spacers (316), as these are merely washers disposed about a series of spatially separated bolts (282) [0042]. And although the groove may extend underneath a gasket (386), there is no requirement that it must be exposed at this point. Certainly, one of ordinary skill could fashion a plate to cover the groove at this intersection site as deemed necessary. The secondary reference, Awazu discloses precisely such a mechanism – a metal plate (8) is affixed over the groove to secure the tube (Fig. 4). The rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anwar et al., US 2008/0118236, in view of Awazu et al., US 2007/0056953.
Claims 1-2, 4, 8, 11-13, 18-20: Anwar teaches of load lock apparatus comprising (Fig. 2):
A first body portion (298) including a first surface and a second surface;
A second body portion (248), disposed above the first body portion, including a third surface partially in contact with the first surface;
A first groove (224) extending into and along the first surface;
A second groove (224’) extending into and along the second surface;
Wherein the first and second grooves are configured to transport a liquid [0047].
To clarify, the second body portion can be taken as the uppermost body 248, and the first body portion can be taken to comprise, in descending order from below the uppermost body 248, units 298, 248, and 298. 
It is unclear if Anwar positions a tube within the groove, or if the groove itself conveys the liquid. Regardless, Awazu discloses a cooling module (3) having grooves swaged therein (Fig. 3). To facilitate liquid transmission, like water, Awazu embeds a tube (7) within each groove [0035, 0037]. By forming the tube within a groove, “cooling capability…can be enhanced and cooling rate…can be increased” [0038]. For these reasons, it would have been obvious to circulate Anwar’s coolant through a tube situated within a dedicated groove. 
Lastly, regarding the new material, Awazu demonstrates that it is known to embed a tube within a groove formed in the uppermost, or lowermost, surface of a chamber body portion (3) (Fig. 2). Disposing the coolant tube at the surface of the body portion improves its capacity to efficiently cool adjacent structures. For this reason, it would have been obvious to receive a tube within a groove formed in a surface “corresponding to” a top or bottom of the body portion.
Claims 5-6, 14-15: As delineated by Figure 4, Awazu provides a plate (8) to cover and secure the tube (7) [0040].
Claims 7, 9, 16: Anwar demonstrates that it is known to provide regulators (256) for the purpose of controlling flow [0057]. 
Claim 10: As shown by Figure 2 of Anwar, the first and second surfaces are parallel.
Claim 17: The lowermost body (206) of Anwar can be taken as the “third body portion” (Fig. 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anwar in view of Awazu, and in further view of Hofer-Moser et al., US 2016/0307770. 
In re Leshin, 125, USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gelatos et al,. US 2008/0206987, teaches a chamber capable of performing a load lock function and comprising a first groove (120) extending along a first surface to transport a liquid [0039]. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716